Citation Nr: 0825845	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-20 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for the 
service-connected right thigh shrapnel wound, involving 
muscle group XIII, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased disability rating for the 
service-connected left foot shrapnel wound, involving muscle 
group X, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased disability rating for the 
service-connected left upper back shrapnel wound injury, 
involving muscle group XIX, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a  rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued the current evaluations for the veteran's 
service-connected shrapnel wound injuries to the right thigh, 
left foot, and left upper back.  

Additional evidence was forwarded to the Board in October 
2007 after the veteran's case was certified on appeal.  See 
38 C.F.R. §§ 19.37, 20.1304 (2007).  The veteran has waived 
initial RO consideration of the new evidence submitted in 
conjunction with his claims.  38 C.F.R. § 20.1304 (c) (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
the record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to increased ratings for the veteran's 
service-connected shrapnel wound injuries of the right thigh, 
left foot, and left upper back, with involvement of muscle 
groups XIII, X, and XIX.  Where the record before the Board 
is inadequate to render a fully informed decision, a remand 
is required in order to fulfill VA's statutory duty to assist 
the veteran to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The veteran contends that his service-connected shrapnel 
wound injuries of the right thigh, left foot and left upper 
back, with involvement of muscle groups XIII, X, and XIX, are 
worse than the current evaluations contemplate.  In a June 
2006 statement, the veteran explained that he endures 
additional limitation of motion due to severe pain, weakness, 
and lack of endurance in his right thigh, left foot, and left 
upper back.  He reported taking morphine for pain management 
and indicated that he used a cane and walker for ambulation.  
The veteran asserts that he should be rated at the next 
higher level for all three service-connected disabilities.  

To support his assertions regarding the severity of his 
service-connected shrapnel wound injuries, the veteran 
submitted a September 2007 private medical statement by R.M. 
Jr., D.O.  That physician noted that the veteran has been his 
patient since 1993 and has received treatment for severe 
thigh, hip, back, and left foot pain.  He states that the 
veteran's pain has become increasingly worse and several of 
the muscle groups have muscle damage, weakness, and nerve 
damage.  

Review of the evidentiary record shows that the veteran's 
most recent VA examinations in conjunction with his claims 
were conducted in September 2005 and April 2006.  Although 
the veteran did not directly assert that there has been a 
worsening of his service-connected disabilities since the 
last VA examinations, there appears to be a disparity between 
his recent subjective description as to the severity of his 
disabilities, the findings noted within the September 2007 
private medical statement, and the still-earlier VA 
examination findings.  The Board finds that further 
examination is required so that the decision is based on a 
record that contains a current examination.  An examination 
too remote for rating purposes cannot be considered 
"contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 
(1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991) (where the record does not adequately reveal the 
current state of that disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination).  Therefore, the Board 
finds that an additional VA orthopedic examination is 
necessary to clarify the current severity of his 
disabilities.  

In short, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
All notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, (2007), 
and Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), must be fully met.  

2.  Arrange for the veteran to be 
afforded a muscle injury examination to 
determine the current severity of the 
shrapnel wounds of the right thigh, left 
foot, and left upper back.  The veteran's 
claims folder, including the pertinent 
medical records contained therein must be 
reviewed by the examiner in conjunction 
with the examination.  All tests and 
studies deemed appropriate should be 
performed, and all clinical findings 
should be reported in detail.  

The examiner should record a complete 
history, all pertinent medical 
complaints, symptoms, clinical findings, 
and comment on the functional limitation, 
if any, caused by these conditions.  All 
motion must be documented in degrees.  
Functional impairment, and any objective 
signs reflecting such impairment should 
be documented.  Specifically, the 
examiner should recognize all of the 
muscle groups involved, and specify the 
degree of injury to those muscle groups, 
as well as what functional abilities are 
affected.  

The examiner should also comment as to 
whether the disability associated with 
each of the affected muscle groups would 
be considered moderate, moderately 
severe, or severe.  In this regard, 
he/she should comment concerning the 
presence or absence of the cardinal signs 
and symptoms of muscle disability, 
including loss of power, weakness, 
lowered threshold of fatigue, fatigue 
pain, impairment of coordination, and 
uncertainty of movement.  

Additionally, the examiner should 
indicate whether any scars associated 
with the injuries are superficial, poorly 
nourished, or with repeated ulceration; 
or are tender and painful on objective 
demonstration, as well as document the 
size of all scars in square centimeters.  

Furthermore, it should be considered 
whether there are any separate and 
distinct musculoskeletal and/or 
neurological manifestations of the 
veteran's service-connected shrapnel 
wounds of the right thigh, left foot, and 
left upper back or whether any existing 
musculoskeletal and/or neurological 
disabilities are secondary to the 
service-connected shrapnel wounds of the 
right thigh, left foot, and left upper 
back.  All opinions and conclusions must 
be supported by complete rationale.  

3.  Thereafter, the issues should be 
readjudicated.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate opportunity 
to respond thereto.  The matter should 
then be returned to the Board, if in 
order, for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




